Case 1:17-cr-00101-LEK Document 454 Filed 04/10/19 Page 1 of 2         PageID #: 3944




                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )             CRIM. NO. 17-00101 LEK
                               )
                Plaintiff,     )             ORDER DENYING DEFENDANT’S
                               )             “DEMAND FOR THE
      vs.                      )             GOVERNMENT TO CORRECT
                               )             TITLE 28 USC 1654 TO REFLECT
 ANTHONY WILLIAMS (1),         )             THE ACT CONGRESS PASSED INTO
                               )             LAW”
                Defendant.     )
                               )
                               )
                               )
                               )
                               )
 _____________________________ )

         ORDER DENYING DEFENDANT’S “DEMAND FOR THE
           GOVERNMENT TO CORRECT TITLE 28 USC 1654
        TO REFLECT THE ACT CONGRESS PASSED INTO LAW”

      Defendant Anthony Williams’s (“Defendant”) “Demand for Government to

Correct Title 28 USC 1654 to Reflect the Act Congress Passed Into Law”

(“Motion”) argues that a disparity exists between 28 U.S.C. section 1654, and the

First Judiciary Act of 1789, 1 Stat. 73, which disparity is prejudicing him by

denying him the ability to be represented by a non-attorney counsel. ECF No. 438-

2. The Motion seeks an order directing the Government to “correct” 28 U.S.C.

section 1654 to properly codify the language Congress passed in the First Judiciary

Act. Id.
Case 1:17-cr-00101-LEK Document 454 Filed 04/10/19 Page 2 of 2        PageID #: 3945




      The Court cannot, of course, enact legislation. Nor can it direct the

Government to do so. The exclusive power to enact legislation rests with

Congress, not this Court. The Motion is DENIED accordingly.

      IT IS SO ORDERED.

      DATED: Honolulu, Hawaiʻi, April 10, 2019.



                                    Kenneth J. Mansfield
                                    United States Magistrate Judge




USA v. Williams, CR 17-00101 LEK; ORDER DENYING DEFENDANT’S “DEMAND FOR THE
GOVERNMENT TO CORRECT TITLE 28 USC 1654 TO REFLECT THE ACT CONGRESS PASSED INTO
LAW”




                                         2
